Citation Nr: 0212879	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  94-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a liver disability 
manifested by abnormal bilirubin, to include Gilbert's 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to June 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran's claim is currently under the 
jurisdiction of the Des Moines, Iowa RO. 

The veteran's claim was remanded by the Board in August 2001 
in order that a Statement of the Case could be sent to the 
veteran.  Within 60 days of the issuance of the Statement of 
the Case, the veteran submitted a substantive appeal.  
Consequently, the veteran's claim is now properly in 
appellate status before the Board.


FINDING OF FACT

There is no current diagnosed disability associated with the 
veteran's abnormal bilirubin level.


CONCLUSION OF LAW

A chronic disability associated with abnormal bilirubin level 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, and that VA 
has given the veteran adequate notice regarding the 
information and evidence necessary to substantiate his claim.  
Specifically, in September 2001 the RO sent a letter to the 
veteran informing him of what development the VA would 
accomplish and what evidence the veteran must provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further concludes that the discussions in the 
rating decisions, the statement of the case (SOC), and 
letters sent to the veteran, also informed him of the 
information and evidence needed to substantiate his claim and 
complied with the VA's notification requirements.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by statute. 

Service and post service clinical reports are of record and 
the veteran has been afforded examinations in regard to the 
disability at issue.  There is no indication of any 
outstanding evidence relative to the claim.  As such, the 
Board finds that the VA's duty to assist in the development 
of evidence in this appeal has been met.

The veteran testified before a hearing officer at the RO in 
August 1993.  The veteran asserted that he had had abnormally 
high bilirubin levels since his period of service.  

The veteran's service medical records do not reveal a liver 
disability, or any other disability, due to abnormal 
bilirubin levels.

Private medical records dated from August 1992 to October 
1993 make no reference to a liver disability or to any other 
disability related to abnormal bilirubin levels.

VA examination reports dated in March 1992, October 1992, 
September 1994, May 1995, July 1995, November 1999, and 
January 2000 reveal no complaints related to a liver 
disability.  These reports also contain no findings 
indicating a liver disability, or any other disability, 
related to abnormal bilirubin levels.

On VA examination in November 1996, laboratory work showed 
the veteran to have hyperbilirubinemia.  The veteran asserted 
that he had experienced low-grade fevers, night sweats, and 
unexplained weight loss from 1991 to 1993.  He reported that 
he had recovered from that experience.  The veteran also 
asserted that he thought that he had had yellow jaundice in 
1991, after his return from the Persian Gulf.  He described 
discoloration of the eyeballs and skin.  The examiner noted 
that there was no record of hepatitis or liver disease of any 
kind.  The examiner presumed that the veteran had Gilbert's 
syndrome or condition.  The diagnoses included Gilbert's 
syndrome or condition, with no evidence of liver disease.

The veteran was afforded a VA examination in February 1998.  
Diagnostic tests revealed normal chemical panel, except for 
slight elevation of direct and total bilirubin.  The 
diagnoses included hyperbilirubinemia, probable Gilbert's 
"condition."  The examiner noted that this was of no 
clinical significance.

An October 2000 VA examination report contains a report of 
diagnostic testing of the veteran's blood.  The veteran's 
total bilirubin was noted to be high.  The examination report 
contains no diagnosis related to the veteran's liver or 
bilirubin level.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the veteran asserts that he has a disability, shown by 
abnormal bilirubin and also known as Gilbert's syndrome, as a 
layperson he is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
record contains no medical evidence indicating that the 
veteran currently has any identifiable liver disease or any 
other disability associated with his elevated bilirubin 
levels of clinical significance.  In fact, the October 2000 
VA examiner expressed the opinion that the veteran's elevated 
bilirubin levels, also known as Gilbert's condition, was of 
no clinical significance.  Since the veteran is not shown to 
have any current disability resulting from his elevated 
bilirubin levels, and since service connection may not be 
granted absent a current disability, the veteran's claim for 
service connection for a liver disability, shown by abnormal 
bilirubin and also known as Gilbert's syndrome, is not 
warranted.  



ORDER

Entitlement to service connection for a liver disability 
manifested by abnormal bilirubin, to include Gilbert's 
Syndrome, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

